Filed 2/16/22 P. v. Jones CA1/5
       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for pur-
poses of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                    DIVISION FIVE

 THE PEOPLE,
      Plaintiff and Respondent,
                                                       A160721
 v.
 TYRONE DAMION JONES,                                  (San Mateo County
                                                       Super. Ct. No. SC046788A)
      Defendant and Appellant.


        In 2000, appellant Tyrone Damion Jones was convicted of
multiple sexual and assaultive offenses committed when he was
22 years old. He was sentenced to 240 years to life in state prison
after allegations under the Three Strikes law and various
enhancements and allegations were found true. (Pen. Code,
§§ 664/261, subd. (a)(2), 289, subd. (a)(1), former 288a, subd.
(c)(2), 261, subd. (a)(2), 245, subd. (a)(1), 422, 12022.8, 667, subd.
(a), 667.61, 1170.12, subd. (c)(2).)1 In the appeal from the original
judgment, we remanded the case for correction of a single
sentencing error—imposition of one serious felony prior instead of
two—but otherwise affirmed.




        1   Further statutory references are to the Penal Code.
                                                1
      After the law regarding the parole of youthful offenders
changed, appellant filed a postjudgment motion under section
1203.01 seeking to develop a record of mitigating circumstances
for an eventual youthful offender parole hearing in accordance
with People v. Franklin (2016) 63 Cal.4th 261 (Franklin).2 (See
§ 3051.) The court denied the motion.
      We affirm. We conclude appellant was not entitled to a
Franklin hearing because he was sentenced under the Three
Strikes law and he is not eligible for a youthful offender parole
hearing. (§ 3051, subd. (h).) Following the decisions in People v.
Wilkes (2020) 46 Cal.App.5th 1159, 1165–1167, review denied
Jul. 15, 2020 (Wilkes) and People v. Moore (2021) 68 Cal.App.5th
856, 861–864, review denied Dec. 1, 2021 (Moore), we reject his
argument that section 3051 violates equal protection principles in
exempting youthful offenders convicted under the Three Strikes
law from its provisions.
                           I. DISCUSSION
      “In response to a series of decisions addressing Eighth
Amendment limits on juvenile sentencing (see, e.g., Miller v.
Alabama (2012) 567 U.S. 460[]; Graham v. Florida (2010) 560
U.S. 48, 75[]), the Legislature enacted section 3051. (Sen. Bill
No. 260 (2013–2014 Reg. Sess.), Stats. 2013, ch. 312, §§ 1, 4; In re
Trejo (2017) 10 Cal.App.5th 972, 980–981[].) In its current form,


      2Appellant originally filed a petition for writ of habeas
corpus with this Court, which we denied “without prejudice to
[appellant] filing a motion in the trial court under the authority
of Penal Code section 1203.01 and In re Cook (2019) 7 Cal.5th
439.” (In re Jones (Mar. 12, 2020, A156593) [nonpub. order].)
                                 2
the statute provides an opportunity for release (via youthful
offender parole hearings) to most persons convicted of crimes
committed before the age of 26 in their 15th, 20th, or 25th year of
incarceration, depending on the sentence imposed for their
‘ “[c]ontrolling offense.” ’ (§ 3051, subds. (a)(2)(B); see id., subd.
(b)(1)–(4).).” (People v. Sands (2021) 70 Cal.App.5th 193, 197–198
(Sands).)
      Section 3051 carves out an exception for offenders who are
over 18 years of age at the time of their offense and who are
either sentenced to life without the possibility of parole (LWOP)
or are sentenced under the One Strike or Three Strikes laws, and
makes such offenders ineligible for a youthful parole hearing.
(§ 3051, subd. (h).) Appellant argues that this provision violates
equal protection, by treating youthful offenders sentenced under
the Three Strikes law more harshly than youthful offenders
convicted of non-special circumstance murder and many other
offenses which carry lengthy sentences. We construe appellant’s
claim as a facial challenge to the law and review it de novo. (See
People v. Wolf (2018) 20 Cal.App.5th 673, 687.)
      To bring a successful claim of an equal protection violation,
a defendant must show that the state has adopted a classification
that affects two or more similarly situated groups in an unequal
manner. (Moore, supra, 68 Cal.App.5th at p. 862.) We do not ask
whether the two groups are similarly situated for all purposes,
but whether they are similarly situated for purposes of the law
challenged. (Ibid.) “ ‘Where a class of criminal defendants is
similarly situated to another class of defendants who are


                                   3
sentenced differently, courts look to determine whether there is a
rational basis for the difference.’ ” (Wilkes, supra, 46 Cal.App.5th
at p. 1165.)
      In Wilkes, supra, 46 Cal.App.5th 1159, this Court rejected
the equal protection challenge of a youthful offender sentenced
under the Three Strikes who was thus, by statute, ineligible for
youthful parole. (Id. at p. 1164.) On appeal, the defendant
argued that he was similarly situated for purposes of youthful
parole to other youthful offenders who were not sentenced
pursuant to the Three Strikes law, and there was no rational
basis for the different treatment. (Id. at pp. 1164–1165.) The
Wilkes court disagreed: “Numerous courts have rejected equal
protection challenges to the differential treatment of Three
Strikes offenders, concluding that such offenders are not
similarly situated to non-recidivist offenders and/or that a
rational basis exists to treat them differently. . . . The reasoning
of these cases applies here.” (Id. at pp. 1165–1166.)
      As Wilkes explained, “The purpose of section 3051 is ‘to give
youthful offenders “a meaningful opportunity to obtain release”
after they have served at least 15, 20, or 25 years in prison
(§ 3051, subd. (e)) and made “ ‘a showing of rehabilitation and
maturity’ ” [’] and ‘to account for neuroscience research that the
human brain—especially those portions responsible for judgment
and decisionmaking—continues to develop into a person’s
mid-20s.’ [Citation.] Assuming a Three Strikes [youthful]
offender is similarly situated to other [youthful] offenders for
purposes of section 3051, the Legislature could rationally


                                  4
determine that the former—‘a recidivist who has engaged in
significant antisocial behavior and who has not benefited from
the intervention of the criminal justice system’ [citation]—
presents too great a risk of recidivism to allow the possibility of
early parole.” (Wilkes, supra, 46 Cal.App.5th at pp. 1165–1166.)
The reasoning of Wilkes was recently followed in Moore, supra,
68 Cal.App.5th at pages 863 to 864.
      Appellant relies on People v. Edwards (2019) 34
Cal.App.5th 183, 195 (Edwards) to support his argument that
youthful offenders convicted under the Three Strikes law are
similarly situated to other offenders who are eligible for youthful
parole. In Edwards, the court held the statutory exclusion of
youths convicted and sentenced for sex crimes under the One
Strike law (§ 667.61) violated equal protection because there was
“no rational relationship between the disparity of treatment [of
One Strike offenders] and a legitimate governmental purpose”
(id. at p. 197). The Edwards court noted that section 3051
included “first degree murderers but exclude[d] One Strikers” (Id.
at p. 195).3




      3 The California Supreme Court is currently considering
whether it violates equal protection to exclude young adults
convicted under the One Strike law from youthful offender parole
consideration under section 3051 when offenders convicted of
first-degree murder without special circumstances are not
excluded. (People v. Williams (2020) 47 Cal.App.5th 475, review
granted July 22, 2020 (S262229).)

                                  5
      Edwards is distinguishable. “As Wilkes explained, ‘ “The
‘One Strike’ law is an alternative, harsher sentencing scheme
that applies to specified felony sex offenses,” ’ such that ‘ “a
first-time offense can result in one of two heightened sentences.” ’
[Citation.] The distinguishing characteristic of Three Strikes
offenders, of course, is that they are not being sentenced for a
first-time offense. Thus, the ample authority rejecting equal
protection challenges from Three Strikes offenders did not apply
in Edwards. Indeed, Edwards itself took pains to ‘ “note that
criminal history plays no role in defining a One Strike crime” ’
and that “ ‘[t]he problem in this case is’ ” the categorical exclusion
of “ ‘an entire class of youthful offenders convicted of a crime
short of homicide . . . , regardless of criminal history . . . .’ ” ’ ”
(Moore, supra, 68 Cal.App.5th at p. 864; see also Sands, supra, 70
Cal.App.5th at p. 205.)
      Appellant urges us to reconsider our holding in Wilkes
because it relies on case law holding there is no equal protection
violation in punishing recidivists more harshly than other
offenders (Wilkes, supra, 46 Cal.App.5th at p. 1166), yet the
purpose of section 3051 is not to measure the extent of
punishment. He cites the concurring opinion in In re Jones
(2019) 42 Cal.App.5th 477, 485–486 (conc. opn. of Pollak, J.)
(Jones), which noted “the purpose of section 3051 is not to
measure the extent of punishment warranted by the offense the
individual committed but to permit the evaluation of whether,
after years of growth in prison, that person has attained the
maturity to lead a law-abiding life outside of prison.”


                                     6
      Jones involved the constitutionality of a different statute,
section 1170, subdivision (d)(2), which allowed those who were
under 18 at the time of their offense and were sentenced to
LWOP to petition for recall of their sentence while those who
were between 18 and 25 (the age range for youthful offender
parole) and were sentenced to LWOP could not. (Jones, supra, 42
Cal.App.5th at pp. 481–483.) The court unanimously determined
that it did not violate equal protection to make 18 the dividing
line for purposes of sentencing (or resentencing) under section
1170, subdivision (d)(2), but the concurring Justice noted “it does
not necessarily follow that there is a rational basis” for excluding
those sentenced to LWOP from the benefit of section 3051. (Id. at
p. 486 (conc. opn.).)
      The defendant in Jones was statutorily ineligible for
youthful parole under section 3051 by virtue of his LWOP
sentence. Like other courts, we have rejected the argument and
the suggestion in the Jones concurrence that this violates equal
protection. (Sands, supra, 70 Cal.App.5th at pp. 202–206; see,
e.g., People v. Acosta (2021) 60 Cal.App.5th 769, 780–781; In re
Murray (2021) 68 Cal.App.5th 456, 462–465; People v. Morales
(2021) 67 Cal.App.5th 326, 349–350 (Morales);4 In re Williams
(2020) 57 Cal.App.5th 427, 433–436.) But even if we had not


      4 Morales was decided by the same Division of this Court
that decided Jones. Justice Pollak filed a dissenting opinion
following the reasoning of the concurrence in Jones, and
concluding that it violated equal protection to exclude those
sentenced to LWOP from parole under section 3051. (Morales,
supra 67 Cal.App.5th at pp. 350–355 (conc. and diss. opn., Pollak,
J.).)
                                 7
decided that issue, we would conclude that for purposes of
youthful parole, the Legislature could rationally decide that“ ‘a
recidivist who has engaged in significant antisocial behavior and
who has not benefited from the intervention of the criminal
justice system’ ” should be treated differently, for purposes of
parole, than one who has not already been convicted of a serious
or violent felony. (Wilkes, supra, at p. 1166.)
                        II. DISPOSITION
      The judgment (order denying motion under section
1203.01) is affirmed.




                                  8
                                NEEDHAM, J.




We concur.




JACKSON, P.J.




SIMONS, J.




People v. Jones / A160721
                            9